In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00223-CR
        ______________________________


  ALFRED MORELAND RODGERS, JR., Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 6th Judicial District Court
               Lamar County, Texas
               Trial Court No. 23703




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINON

       Alfred Moreland Rodgers, Jr., appeals his conviction for possession of methamphetamine

in an amount of four grams or more but less than 200 grams, and sentence of twelve years’

imprisonment. His sole point of error on appeal complains that his open plea of guilty was

involuntary because the trial court allegedly failed to accurately admonish him with regard to the

applicable punishment range.

       This same point of error was addressed in detail in our opinion of this date on Rodgers’

appeal in cause number 06-10-00222-CR. For the reasons stated therein, we likewise conclude

that the alleged error has not been preserved in this case.

       We affirm the trial court’s judgment.




                                               Jack Carter
                                               Justice

Date Submitted:        August 15, 2011
Date Decided:          August 17, 2011

Do Not Publish




                                                  2